DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This Office action is considered fully responsive to the amendments filed 06/16/2021.
The previous claim objections are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/16/2021, with respect to the rejection(s) of claim(s) 1-2, 5-11, 15--23 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2016/0020800 A1.

Claim Objections
Claim 1 is objected to because of the following informalities:  “associate” should be “associated.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 11, 15-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0223178 A1 to BERGSTROM et al. (“Bergstrom”) in view of U.S. Publication No. 2016/0020800 A1 to KRISHNAMOORTHY et al. (“Krishnamoorthy”).

As to claim 1, Bergstrom discloses an apparatus for a user equipment (UE) (fig. 8, wireless device), comprising: a wireless interface configured to communicate with a 


Bergstrom does not expressly disclose the reconfiguration event corresponding to a first transmission after a random access channel (RACH)-less handover; and in response to the reconfiguration event.

Krishnamoorthy discloses in an aspect, the pilot timing error may comprise an amount of time or time offset between (a) an instant that the shared radio resource is there may exist an offset between a scheduled pilot transmission time associated with the cell and the instant that the radio resource is handed over to the second subscription. This offset, which, for the purposes of the present disclosure, corresponds to the "pilot timing error," allows the second subscription to tune the radio resource to a frequency corresponding to the pilot signal of a cell at a time at which the cell is scheduled to transmit the pilot signal (para. 0041), i.e. this handover does not require RACH, hence is “RACH-less” as claimed, and after this handover occurs, a timing error offset, mapped to “timing error limit/time adjustment step” is determined/selected.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the handover of Krishnamoorthy into the invention of Bergstrom. The suggestion/motivation would have been to have methods and apparatuses for fast system recovery (Krishnamoorthy, para. 0001).  Including the handover of Krishnamoorthy into the invention of Bergstrom was within the ordinary ability of one of ordinary skill in the art based on the teachings of Krishnamoorthy.

As to claim 2, Bergstrom and Krishnamoorthy further discloses the apparatus of claim 1, wherein: the reconfiguration event is a network reconfiguration. the Te-NR N + 
As to claim 5, Bergstrom and Krishnamoorthy further discloses the apparatus of claim 1, wherein the Te_NR = N/2 + L when the SCS is 2 *x, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L) taking N to be 0).  The same suggestion/motivation of claim 1 applies.


As to claim 6, Bergstrom and Krishnamoorthy further discloses the apparatus of claim 1, wherein the Te_NR = 2*N + L when the SCS is x/2, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 15 (1/2 * 30) and Timing error limit = 24*Ts (L) taking N to be 0).  The same suggestion/motivation of claim 1 applies.


As to claim 7, Bergstrom and Krishnamoorthy further discloses the apparatus of claim 1, wherein the Te_NR = N/2 + L/2 when the SCS is 2 *x, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L/2) taking N to be 0).  The same suggestion/motivation of claim 1 applies.



As to claim 10, Bergstrom discloses a user equipment (UE) (fig. 8, wireless device) for determining a Maximum Autonomous Time Adjustment Step (Tq_NR) (para. 0161-0166, wireless device determines timing error limit), the UE comprising: storage for the Tq_NR (fig. 8, para. 0127-0128, memory stores timing adjustment parameters; para. 0173, parameters include timing error limit); and a processor (fig. 8, processing circuitry) configured to: determine a reconfiguration event has occurred (para. 0157, 0159, wireless device updates transmission timing based upon a certain frequency or periodicity occurring); determine a bandwidth (BW) and a subcarrier spacing (SCS) (para. 0165, wireless device considers both bandwidth and numerology (para. 0017, numerology includes subcarrier spacing)  when determining timing error limit); and select the Tq_NR associated with a value N based on the BW, the SCS associated with a value x, and a system basic timing unit (para. 0161-0166, wireless device determines timing error limit; Timing Error Limit = f(NUM, Bandwidth); para. 0017, numerology, i.e. NUM, includes subcarrier spacing and TTI duration (i.e. TsNR); para. 0172, table 5:  SCS = 30, timing error limit = 24*Ts/2 [taking L to be 0]); the Tq-NR >= 2* N when the SCS is 2 (para. 0172, table 5: SCS = 15, timing error limit= 24*Ts); and the Tq-NR >= N/2 when the SCS is 2 * x (para. 0172, table 5: SCS = 6, timing error limit = 24/4*Ts).



Krishnamoorthy discloses in an aspect, the pilot timing error may comprise an amount of time or time offset between (a) an instant that the shared radio resource is handed over to the second subscription (e.g., a non-call subscription) from a first subscription upon completion of a call on the first subscription and (b) a scheduled pilot signal transmission time associated with a cell. In other words, as the shared radio resource of the UE may be handed over for use by the second subscription when the call on the first subscription has completed, and the call may be completed at any time, there may exist an offset between a scheduled pilot transmission time associated with the cell and the instant that the radio resource is handed over to the second subscription. This offset, which, for the purposes of the present disclosure, corresponds to the "pilot timing error," allows the second subscription to tune the radio resource to a frequency corresponding to the pilot signal of a cell at a time at which the cell is scheduled to transmit the pilot signal (para. 0041), i.e. this handover does not require RACH, hence is “RACH-less” as claimed, and after this handover occurs, a timing error offset, mapped to “timing error limit/time adjustment step” is determined/selected.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the handover of Krishnamoorthy into the invention of Bergstrom. The suggestion/motivation would have been to have methods 

As to claim 11, Bergstrom and Krishnamoorthy further discloses the UE of claim 10, wherein the Tq-NR = N + L when the SCS is x, wherein L is 0 or a fixed margin (Bergstrom, para. 0172, table 5:  SCS = 30, timing error limit = 24*Ts/2 [taking L to be 0]); the Tq-NR >= 2* N when the SCS is 2 (para. 0172, table 5: SCS = 15, timing error limit= 24*Ts); and the Tq-NR >= N/2 when the SCS is 2 * x (para. 0172, table 5: SCS = 6, timing error limit = 24/4*Ts ).  The same suggestion/motivation of claim 10 applies.

As to claim 15, Bergstrom and Krishnamoorthy further discloses the UE of claim 10, wherein the Tq_NR = N/2 + L when the SCS is 2 *x, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L) taking N to be 0).  The same suggestion/motivation of claim 10 applies.

As to claim 16, Bergstrom and Krishnamoorthy further discloses the UE of claim 10, wherein the Tq_NR = 2*N + L when the SCS is x/2, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 15 (1/2 * 30) and Timing error limit = 24*Ts (L) taking N to be 0).  The same suggestion/motivation of claim 10 applies.

As to claim 17, Bergstrom and Krishnamoorthy further discloses the UE of claim 10, wherein the Tq_NR = N/2 + L/2 when the SCS is 2 *x, where L is a fixed margin 

As to claim 18, Bergstrom and Krishnamoorthy further discloses the UE of claim 10, wherein the Te_NR = 2 * N + 2 * L when the SCS is 2*x, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (2*L) taking N to be 0).  The same suggestion/motivation of claim 10 applies.

As to claim 20, Bergstrom discloses a computer program product comprising a non-transitory computer-readable storage medium that stores instructions for execution by a processor to perform operations of a user equipment (UE), the operations, when executed by the processor, to perform a method (para. 0272, computer program product on a computer usable storage medium with code executed by a computer; fig. 9, wireless device), the method comprising: determining a reconfiguration event has occurred (para. 0157, 0159, wireless device updates transmission timing based upon a certain frequency or periodicity occurring); determining a bandwidth (BW) and a subcarrier spacing (SCS) associated with a value x (para. 0165, wireless device considers both bandwidth and numerology (para. 0017, numerology includes subcarrier spacing)  when determining timing error limit); and selecting a Timing Error Limit (TeNR) based on the BW associated with a value N, the SCS, and a system basic timing unit TsNR (para. 0161-0166, wireless device determines timing error limit; Timing Error Limit = f(NUM, Bandwidth); para. 0017, numerology, i.e. NUM, includes subcarrier spacing; para. 0009, Table 5, Ts is a time unit and Timing error limit is a multiple of Ts; para. 
Bergstrom does not expressly disclose the reconfiguration event corresponding to a first transmission after a random access channel (RACH)-less handover; and in response to the reconfiguration event.

Krishnamoorthy discloses in an aspect, the pilot timing error may comprise an amount of time or time offset between (a) an instant that the shared radio resource is handed over to the second subscription (e.g., a non-call subscription) from a first subscription upon completion of a call on the first subscription and (b) a scheduled pilot signal transmission time associated with a cell. In other words, as the shared radio resource of the UE may be handed over for use by the second subscription when the call on the first subscription has completed, and the call may be completed at any time, there may exist an offset between a scheduled pilot transmission time associated with the cell and the instant that the radio resource is handed over to the second subscription. This offset, which, for the purposes of the present disclosure, corresponds to the "pilot timing error," allows the second subscription to tune the radio resource to a frequency corresponding to the pilot signal of a cell at a time at which the cell is scheduled to transmit the pilot signal (para. 0041), i.e. this handover does not require RACH, hence is “RACH-less” as claimed, and after this handover occurs, a timing error offset, mapped to “timing error limit/time adjustment step” is determined/selected.

Prior to the effective filing date of invention, it would have been obvious to a


As to claim 21, Bergstrom and Krishnamoorthy further discloses the computer program product of claim 20, wherein selecting the TeNR comprises selecting the TeNR from a table based on the BW and the SCS being between two values or equal to one of the two values (Bergstrom, para. 0172, Table 5, Timing error limit linked to DL Bandwidth and Subcarrier spacing; each between various ranges of values [15Khz-60 Khz SCS, 1.4 or >3 MHz BW], and alternatively, equaling one of the two values, i.e. 15 KHz SCS and 1.4 MHZ BW). The same suggestion/motivation of claim 20 applies.


As to claim 22, Bergstrom and Krishnamoorthy further discloses the computer program product of claim 20, wherein the Te_NR = (N/2 + L)*Ts_nr when the SCS is 2*x, where L is a fixed margin (Bergstrom, para. 0172, table 5, SCS = 60 (2 * 30) and Timing error limit = 24*Ts/4 (L*Ts_nr) taking N to be 0).  The same suggestion/motivation of claim 20 applies.


.
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0223178 A1 to BERGSTROM et al. (“Bergstrom”) in view of U.S. Publication No. 2016/0020800 A1 to KRISHNAMOORTHY et al. (“Krishnamoorthy”) and in further view of U.S. Publication No. 2016/0302246 A1 to CHERVYAKOV et al. (“Chervyakov”).

As to claim 9, Bergstrom and Krishnamoorthy does not expressly disclose the apparatus of claim 1, wherein the processor is a baseband processor.  

	Chervyakov discloses a device with baseband circuitry which is a processor (para. 0076, fig. 7) in a system with UE receivers that adjust timings for communication (para. 0020, 0037).  

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE of Chervyakov into the invention of Bergstrom and Krishnamoorthy. The suggestion/motivation would have been to have D2D receive window selection (Chervyakov, para. 0002).  Including the UE of 

As to claim 19, Bergstrom does not expressly disclose the UE of claim 10, wherein the processor is a baseband processor.

	Chervyakov discloses a device with baseband circuitry which is a processor (para. 0076, fig. 7) in a system with UE receivers that adjust timings for communication (para. 0020, 0037).  

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE of Chervyakov into the invention of Bergstrom and Krishnamoorthy. The suggestion/motivation would have been to have D2D receive window selection (Chervyakov, para. 0002).  Including the UE of Chervyakov into the invention of Bergstrom and Krishnamoorthy was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chervyakov.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2017/0325225 A1 discloses in an example implementation, the UE initial transmission timing error may be less than or equal to .+-.Te where the timing error limit value Te may depend on a channel bandwidth. This requirement may .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463